 In the Matter Of WYANDOTTE TRANSPORTATION COMPANYandNATIONALMARITIMEUNION (C. I. 0.)Case No. R-1785.-Decided July 193, 1940Jurisdiction:water transportation industry.Question concerning representation was one affecting commerce at timeof bearing since, despite seasonal cessation of operations, it related to em-ployees in connection with operations which, while prospective, neverthelessinvolved interstate commerceInvestigation and Certification of Representatives:existence of question: de-nial of employment relationship ; refusal to accord recognition to union . electionnecessaryContention of employer that it did not have in its employ at the time ofthe hearing the persons, viz the unlicensed seamen, concerning whom thepetition alleged a question concerning representation had arisenheldwith-out foundation where work of said employees merely suspended pendingcommencement of ensuing navigation seasonPetition of union, which did not participate in hearing, to be accorded placeon ballot granted where rival union withdrew charge of employer dominationof petitioner filed following order to show cause why petition should not begranted.UnitAppropriate for Collective Bargaining:unlicensed seamen employed bythe Company on its lake steamers.Mr. Arthur Charles O'Connor,for the Board.Lewis & 1Faticins,byMr. Leonard A. Keller,`ofDetroit,Mich., forthe Company.Mr. Ralph D. Rogers,of Cleveland, Ohio, for the N. M. U.Mr. Frank L. AmprinandMr. Frank P. Darin,of Wyandotte, Mich.,for the Seamen's Union.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 22, 1939, National Maritime Union, herein called theN. M. U., filed a petition with the Regional Director for the SeventhRegion (Detroit, Michigan), alleging that a question affecting com-merce had arisen concerning the representation of employees of Wyan-dotte Transportation Company, Wyandotte, Michigan, herein called25 N. L.R. B., No. 45.336 WYANDOTTE TRANSPORTATION COMPANY337the Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On March 5, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On March 26, 1940, the Regional Director issued a notice of hearing,copies of which, together with copies of the petition, were duly servedupon the Company and upon the N. M. U. Pursuant to the notice, ahearing was held on April 3, 1940, at Detroit, Michigan, before JohnT. Lindsay, the Trial Examiner duly designated by the Board.TheBoard, the Company, and the N. M. U. appeared and were representedby counsel or by a representative.All parties participated in the hear-ing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the Company moved to dismiss the petitionfor want of jurisdiction of the subject matter, for the reasons, amongothers, that the Company had not engaged in commerce or in anyactivity affecting commerce within the meaning of the Act since onor about December 14, 1939, and had not had in its employ since thatdate the employees, viz., the unlicensed seamen, concerning whom thepetition alleged a question concerning representation had arisen.Rul-ing on this motion was reserved for the Board.During the course ofthe hearing the Trial Examiner made several rulings on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.For reasons appearing hereinafter,the motion to dismiss the petition is denied.Subsequent to the hearing Down River Seamen's Union, hereincalled the Seamen's Union, lodged with the Board a petition, sup-ported by certain affidavits and other annexed exhibits, together withproof of service of a copy of said petition upon the Company andupon the N. M. U., in which it represented certain matters, on the basisof which it prayed that it be accorded a place on the ballot in the eventthat the Board directed an election in the instant case among theunlicensed seamen, or that it be given an opportunity to be heardon the matters presented in the petition.The Board hereby ordersthat the petition, the affidavits and exhibits in support thereof, andproof of service in connection therewith, be filedinstanteras part of-the record herein.On April 25, 1940, the Board duly served noticeupon the parties that unless sufficient cause to the contraryas shown,on May 1, 1940, or as soon thereafter as would be convenient, it 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould accord the Seamen's Union a place on the ballot in the eventthat the Board directed an election herein.By letter dated April 29,.1940, the N. M. U. filed its objections thereto, in which it representedthat it had evidence which "leads us to believe that the formationand administration of the said [Seamen's] Union has been aidedby the financial and other support of the Company in violation ofSection 8 (2) of the Act," requested that the Board hold a hearingto determine whether the Seamen's Union was a "bona fide labororganization" and whether it had any members among the Com-pany's employees, "so as to entitle it to a place on the ballot," andfurther requested, in the event the Board denied "this motion" for ahearing, that the Board hold in abeyance any order according theSeamen's Union a place on the ballot in order that the Union mightdetermine whether or not to file charges against the Company underSection 10 (b) of the Act. On April 30, 1940, the Union filed acharge with the Regional Director alleging that the Company hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) of the Act, inthat the Company had contributed financial and other support and aidto the formation of the Seamen's Union.Thereafter, the N. M. U.withdrew the charge with the consent of the Regional Director. Inview of the withdrawal of the charge and the fact that no showing hasbeen made warranting the conduct of a hearing upon the' mattersset forth in said objections of the N. M. U., we hereby overrule saidobjections and deny the said request of the N. M. U. for a hearing.No sufficient cause appearing why the proposed action should not betaken, we shall direct that the Seamen's Union be accorded a placeon the ballot in the election directed herein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWyandotte Transportation Company,'' a Michigan corporation withitsprincipal office in Detroit, Michigan, is engaged as a commoncarrier in the transportation for hire by vessel of general bulk freighton the Great Lakes. 'It maintains docks at Wyandotte, Michigan,for the unloading of cargoes of coal, stone, and coke carried by itsships.Each year during the navigation season, generally from onor about April 1 to on or about December 1, the Company regularlyoperates on the Great Lakes four steamships, which it owns and whichhave a combined carrying capacity of 9,406 tons.At the close of1The Company is a wholly owned subsidiary of the Michigan Alkali Company,a Michigancorporation WYANDOTi'E TRANSPORTATION COMPANY339the season it lays up these steamships,atWyandotte.The Company'soperations in 1939, from on or,about April 1 to on or about December13,were representative of its operations each year.It then trans-ported for hire on its steamships from the State of Ohio to Wyandotte,Michigan,1,647,379 tons of coal,whichconstituted approximately 70per cent of the total tonnage transported in that period.The Com-pany employed on its four steamships in 1939 approximately 34licensed officers and 104 unlicensed seamen.As stated above, the Company at the hearing moved to dismiss thepetition upon jurisdictional grounds.One of the reasons urged wasthat the Company had not engaged in commerce or in any activityaffecting commerce, within the meaning of the Act,since on or aboutDecember 14, 1939.At the time the petition was. filed the Companywas engagedin, and employed persons,including unlicensed seamen,to carry on its interstate operations on the Great Lakes.It is,plain,therefore,that at that time the Company and these employees wereengaged in business, and activities constituting and affecting com-merce, within the meaning of the Act, and, accordingly,the questionconcerning representation which, as stated in Section III,infra,hadthen arisen was one affecting such commerce,within the meaning ofSection 9(c).At the time of the hearing the Company contemplatedthat itsinterstate operations would be resumed in a week with thesailing of one vessel,and that by May 1, 1940,its interstate operationswould be fully carried on,with the sailing of its remain ing,vessels.2We find below in Section III, that the Company follows the businesspractice of recalling to work in each navigation season the unlicensedseamen employed during the previous season and that at the time ofthe hearing approximately 90 persons,of whom at least 81 had beenin the Company's employ as unlicensed seamen in the 1939 navigationseason, occupied the status of employees awaiting recall to work onboard the ships to commence sailing on or before May 1, 1940.Underthese circumstances,we find that the above-mentioned question whichhas arisen concerning representation was at the time of the hearinglikewise one affecting commerce,within the meaning of Section 9 (c)of the Act,for it related to employees in connection with opera-tions of the Company which,while prospective,nevertheless involvedinterstate commerce and hence was a question tending to lead to alabor dispute burdening or obstructing such commerce or the free flowof commerce.32As stated in SectionV, infra,the Company has since begun to operate its steamships8 Section 2 (7) of the Act provides that the term "affecting commerce" means "in com-merce, or burdening or obstructing commerce or the free flow of commerce, or having ledor tending to lead to a labor dispute burdening,or obstructing commerce or the free flowof commerceCfMatter of Saginaw, Dock & Terminal CompanyandNational MaritimeUnion (C I0 ), 23 N L R B 630;Matter of Merrimac Manufacturing CompanyandAmerican Federation of Labor, et al, 9 N.L. R. B. 173. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that prior to, at the time of,and since the filing of thepetition in the instant case, the Company engaged in trade, traffic,transportation, and commerce among the several States, and that allthe unlicensed seamen employed by the Company on its lake steamershave been and are directly engaged in such trade, traffic, transporta-tion, and commerce.H. THE ORGANIZATIONS INVOLVEDNationalMaritime Union is a labor organization affiliated withCongress of Industrial Organizations, a labor organization.DownRiver Seamen's Union is a labor organization unaffiliated with anynational or other labor organization.Both of these labor organisa-tions admit to membership unlicensed seamen employed by the,Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1939, and at times thereafter,the N.-M. U. in-formed the Company that it claimed to be designated by a majorityof the Company's unlicensed seamen as their.representative for pur-poses of collective bargaining in regard to wages, hours of service, andother working conditions, and, therefore, was entitled to recognitionby the Company of itself as the exclusive representative of all itsunlicensed seamen for such purposes.The Companyrefused to grantrecognition or otherwise bargain collectively with the N. M. U. assuch exclusive bargaining agency until the N. Al. U. was certified assuch representative by the Board.The Company contended at the hearing that no question concerningrepresentation affecting commerce then existed because neither atthat time nor since on or about December 14, 1939, was it or had itengaged in interstate operations, and because it did not have in itsemploy since on or about December 14, 1939, persons such as thosedescribed is its employees in the petition. In so far as its claim ofnot engaging in interstate operations is concerned,what has been saidabove in Section I on that subject is a sufficientanswer andneed notbe reiterated.In respect of the contention that the Company did nothave. in its employ since on or about December 14, 1939, the persons,viz., the unlicensed seamen, concerning whom the petition alleged aquestion concerning representation had arisen, the record shows, andwe find, that the Company follows the business practice of, recallingfor work on its ships at the beginning of each navigation season thevarious unlicensed seamen employed by it in the previousseason.Inaccordance with this practice, the Company in March 1940 recalled towork approximately 81 unlicensedseamenemployed by it in November1939, and they, together with nine additional unlicensed seamen then WYANDOTTE TRANSPORTATION COMPANY341hired, were directed to prepare, or "fit out," the Company's steam-ships for navigation in 1940.Hence, it is plain that during this periodof preparation- the Company had in its employ the employees con-cerning whom the petition alleged a question concerning representationhad arisen.At the hearing Gettleman, manager of industrial relationsfor the Company, testified that the unlicensed seamen engaged infitting out the ships were "laid off" on March 30, 1940, upon the com-pletion of this work.However, we find that the relationship ofemployment between the Company and its unlicensed seamen was notthen severed, and that despite their lay-off these employees continuedto occupy the status of employees, within the meaning of the Act.4The fact that they were then "paid off" and not under shipping articlesis not determinative.5The Company, follows the business practice ofputting to work during the ensuing navigation season the unlicensedseamen who have fitted out its vessels, and, as we have found above,the Company proposed to be fully carrying on its interstate operationswithin 1 month after the lay-off. Indeed, Gettleman testified that hadit not been for ice on the lakes, one of its ships would have been engagedin interstate operations at 'the date of the hearing. Inasmuch as theCompany employed only 90 unlicensed seamen for fitting out itssteamships, as compared with 104 normally employed in navigatingthe steamships, we are satisfied, and find, that if not all of the 90, atleast the substantial part thereof would have been and were recalled towork about May 1.6Under these circumstances we find that the afore-mentioned "lay-off" was merely a suspension of work of unlicensedseamen occasioned by business exigency and in accordance with estab-lished business practice, and that at the date of the hearing the Com-pany employed approximately 90 persons who could and would per-4North Whittier Heights CitrusAssociation,a Corporation v. N. L. R. B ,109 F. (2d)76 (C C A 9, cert denied 310 U S 632, enf'gNorth Whittier Heights Citrus AssociationandCitrus PackingHouseWorkers Union, Local No. 21001,10 N. L R B. 1269;Matter of WestKentucky Coal CompanyandInland Boatman's Union, C 1.0.,17N.L R B 724and cases therein cited in footnote 2.-National Labor Relations Board vWaterman Steamship Corporation,309 U S 206,iev'g 103 F (2d) 157 (C C A 5) and enf'gMatter of Waterman Steami.ship CorporationandNational Maritime Union of America, Engine Division, Mobile Branch, Mobile, Alabama,7 N L. R B 2376It appears that more unlicensed seamen would have been and were recalledGettlemantestified that, in addition to the 90 unlicensed seamen employed for fitting out the steam-ships, it was "quite possible" that some of the 24 unlicensed seamen employed in November1939 who had not yet been recalled for work on the ships in 1940 would be employedduring the 1940 navigation season.He further testified that nine unlicensed seamen notemploled in 1949 were employed on the steamships in March 1940when asked whetherliehad "any idea" as to how many other unlicensed seamen not employed in 1939 wouldbe employed in 1940, he replied, "I doubt if this total of nine would be increased by morethan two or three."Accordingly, it appears that additional unlicensed seamen empleiedin 1939 would have been and were recalled, since approximately 14 unlicensed seamen inaddition to the 90 employed in fitting out the vessels would have been necessary to fillout the complement of 104 normally employed for navigation.283036-42-vol. 25-23 342DECISIONSOF NATIONALLABOR RELATIONS BOARDform work as unlicensed seamen when the navigation season began.'It follows that the Company's motion to dismiss the petition, to theextent that it rests upon the contention that the Company did nothave in its employ since on or about December 14, 1939, the personsconcerning whom the petition alleged a question concerning representa-tion had arisen, is without foundation.We find that a question has arisen concerning representation of em-ployees of the Company and that such question tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.,_IV. THE APPROPRIATE UNITThe N. M. U. and. the Company stipulated and agreed, and we find,that all unlicensed seamen employed by the Company on its lakesteamers, theWyandotte, Conneaut, Alpena,andHuron,constitute aunit appropriate for the purposes of collective bargaining and that saidunit will insure to the employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESFrom a report of the Regional Director- introduced in evidence itappears that a substantial number of the Company's employees withinthe unit above found to be appropriate have designated the N. M. U. astheir representative for the purposes of collective bargaining in respectto wages, rates of pay, hours of service, and other working conditions.The N. M. U. desires that an election be held to resolve the questionconcerning representation.We find that the question which has arisenconcerning the representation of employees of the Company can bestbe resolved by holding an election by secret ballot. .We shall direct that the election begin as promptly as is practicableafter this Direction of Election, under the direction and supervisionof the Regional, Director, who shall determine in his discretion theexact time,-place, and procedure for giving notices of election and forballoting, provided, -however, that each vessel shall be posted with anotice of election.' In view of the recall in March 1940 of unlicensed seamen employed in 1939, we neednot consider whether the employment relationship of unlicen,ed seamen employed in 1939terminated after the close of the 1939 navigation season by virtue of the cessation ofoperations from on or about December 13, 1939, to on or about March 4, 1940Cf.Matter of Saginaw Dock&Terminal CompanyandNational Maritime Union (C 1 0 ),23N L. R B 630;Matter of Alaska Packers AssociationandAlaskaCanneryWVoikcrsUnion Local No 5, Committee for Industrial Organization,7 NL. R B 141 ;.Matter of American Fruit Growers, Inc et alandFruit&VegetableWorkersSub Localof#191, UCAPAWA. C. 10 , 10 N L R B 316,Matter of George G Aierrll,et atandFresh Fruit&VegetableWorkers Union,Local78,C. 10 , 13N. L. R. B. 411. WYANDOTTE TRANSPORTATION COMPANY343The N. M. U. contends that the persons eligible to vote in the elec-tion should be the unlicensed seamen who were employed by the Com-pany during the last pay-roll period in the 1939 navigation season.The Company contends that the persons eligible to vote in the electionshould be the unlicensed seamen employed by the Company during thepay-roll period following the first operation of all the Company'ssteamships in the 1940 navigation season.We have been informed bythe Regional Director that since the hearing the Company has begunto operate its entire fleet of steamships.Accordingly, we see no reasonfor varying from our customary procedure of selecting the pay-rollperiod immediately preceding the date of the Direction of Election asdeterminative of eligibility to vote.8We shall direct that the em-ployees eligible to vote in the election shall be all unlicensed seamenemployed by the Company on its lake steamers, theWyandotte, Con-neaut, Alpena,andHuron,during the pay-roll period immediatelypreceding the date of the Direction of Election, including employeeswho did not work during such pay-roll period because they were ill,on vacation, or temporarily laid off, but excluding employees who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wyandotte Transportation Company, Wy-andotte,Michigan, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All the unlicensed seamen employed by the Company on its lakesteamers, theWyandotte, Conneaut, Alpena,andHuron,constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Wyandotte Transportation Company, Wyandotte, Michigan, an8CompareMatterof Saginaw Dock & Terminal CompanyandNational Maritime Union(C. 1 .0.),23 N. L. R. B. 630. 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDelection by secret ballot shall be conductedas soon asconvenient andbeginningas promptly as is practicable after the date of this Directionof Electionin conformity with therules setforth hereinabove for theconduct of such election, under the direction and supervision of theRegionalDirector for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all the unlicensedseamen employed by the Company on its lake steamers, theWyandotte,Conneaut, Alpena,andHuron,during the pay-roll period immediatelyprecedingthe date of this Direction, including such employees who didnot work during said pay-roll period because they were ill, on vaca-tion, or temporarily laid off, but excluding such employees who havesince quit or been dischargedfor cause, to determine whether they de-sire tobe represented by National Maritime Union, affiliated withCongress of Industrial Organizations,or by Down RiverSeamen'sUnion, for thepurposesof collective bargaining, or by neither.